Citation Nr: 0024608	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-20 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania 


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
condition, rated 30 percent disabling prior to January 28, 
1997.

2.  Entitlement to an increased rating for total right knee 
replacement, rated 60 percent disabling from April 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.  

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO), that 
denied entitlement to a higher rating for a right knee 
condition then rated 30 percent disabling and denied service 
connection for a back condition, secondary to the right knee.  
The veteran appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claims.

The veteran submitted a notice of disagreement in May 1995.  
The RO issued a statement of the case in June 1995.  The RO 
received the veteran's substantive appeal in July 1995.  

The veteran testified before an RO hearing officer in July 
1995.

In a November 1995 rating action, the RO established service 
connection for a back condition secondary to the right knee 
and assigned an initial 10 percent rating.  The veteran did 
not subsequently indicate dissatisfaction with the rating 
initially assigned.  Accordingly, the grant of service 
connection was considered a grant in full of the benefit 
sought as to that issue and the appeal was not continued.  
Therefore, that issue is not before the Board.  

In a July 1997 rating decision, the RO re-coded the right 
knee disability under Diagnostic Code 5055 and assigned a 
100 percent rating effective January 28, 1997, for total 
right knee replacement.  In an April 1998 rating decision, 
the RO assigned a 60 percent rating for total right knee 
replacement effective from April 1, 1998.  Because the RO has 
assigned different disability ratings for two distinct time 
periods during the appeal, the Board has recharacterized the 
issue on appeal to reflect these two separate time periods, 
namely prior to January 28, 1997 and from April 1, 1998.  
Inasmuch as a higher evaluation for the veteran's right knee 
is potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
April 1998 RO rating decision, the Board will consider 
entitlement to an increased rating for the right knee for 
each period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As 
a 100 percent disability evaluation was in effect from 
January 28, 1997 to April 1, 1998, the benefit sought was 
granted in full for that period of time and there is no 
appeal as to that period of time.

The Board also notes that a June 1999 rating decision 
established service connection for trochanteric bursitis of 
the right hip and assigned a 10 percent rating and determined 
that claims of entitlement to service connection for an upper 
back and for a shoulder condition were not well grounded.  
The veteran submitted a notice of disagreement regarding 
those issues in July 1999.  In January 2000, a statement of 
the case considering these issues was provided the veteran.  
However, no substantive appeal was received.  Accordingly, 
the veteran has not perfected his appeal on these issues and 
they are not before the Board at this time.

Also in a May 2000 rating decision, the RO denied entitlement 
to an effective date earlier than April 1, 1998, for the 
60 percent rating for the service-connected right knee.  In 
August 2000, the veteran's representative submitted a written 
brief presentation arguing for entitlement to an earlier 
effective date for the 60 percent rating.  This is construed 
as a timely notice of disagreement and intent to appeal the 
May 2000 rating decision.  However, no statement of the case 
has been issued regarding this issue.  Accordingly, this 
issue will be addressed in the REMAND portion of the 
decision. 



FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claims decided herein has been obtained.

2.  Prior to January 28, 1997, the veteran's service-
connected right knee symptoms were manifested by severe 
ligament laxity and instability with patellar crepitus, 
tenderness, and 15 degrees of valgus deformity in flexion; X-
rays showed severe right knee degenerative arthritis and 
restricted range of motion from 60 degrees of flexion to 15 
degrees of extension; and additional right knee functional 
impairment due such things as painful motion, weakness, and 
occasional swelling is shown.

3.  Since April 1, 1998, the residuals of the service-
connected right knee injury with total arthroplasty are 
manifested primarily by severe painful motion with weakness.

4.  At no time have the right knee surgical scars been shown 
to be symptomatic to cause any other functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right knee impairment due to instability have not been met 
for the period prior to January 28, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate evaluation of 30 percent for 
right knee limitation of motion have been met for the period 
prior to January 28, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71 Plate II, 4.71a, Diagnostic Codes 5003, 5260, 
5261, § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

3.  The criteria for a rating in excess of 60 percent for the 
right knee with total arthroplasty are not met for the period 
from April 1, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.68, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5055, 5256, 5260, 5261, § 4.118, 
Diagnostic Codes7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist in accordance with 38 U.S.C.A. § 5107.

I.  Factual Background.

During active service, the veteran underwent a right lateral 
meniscectomy after slipping on stairs and twisting his right 
knee.  VA examination in November 1971 indicated moderate 
hypertrophic arthritis and synovitis of the right knee.  In a 
December 1971 rating decision, the RO established service 
connection for residuals of meniscectomy of the right knee 
with arthritis and assigned a 20 percent disability rating 
under Diagnostic Code 5257.

VA medical records indicate the veteran was treated for 
complaints of knee pain in January 1991.  X-rays showed 
degenerative changes, including spur formation at multiple 
locations and multiple loose bodies.  In October 1975, VA 
examination revealed postoperative scars on both sides of the 
right knee, moderate swelling, full range of motion, and 
slight instability.  Motion was from 0 to 115 degrees with 
occasional crepitus.  In October 1975, the veteran underwent 
surgical debridement of the right knee and medial and lateral 
meniscectomies.  Based on these changes, an increased 
evaluation of 30 percent was assigned, effective from January 
1975, and a temporary rating of percent was assigned under 
paragraph 30.

Subsequent RO rating decisions continued the 30 percent 
rating for many years.  In a May 1979 decision, the Board 
denied the veteran's appeal for an increased rating for the 
right knee.

The veteran's current claim was initiated in March 1994, when 
he requested an increased rating for the right knee and 
reported that his right knee remained swollen 85 percent of 
the time, and that it caused decreased range of motion, 
difficulty sleeping, and secondary back problems.  

In April 1994, the RO received VA outpatient treatment 
reports that reflect complaints of right knee popping and use 
of pain relief medication at various times.  VA outpatient 
treatment reports received in May 1994 reflect that a right 
knee X-ray showed severe multi-compartmental degenerative 
arthritis and bilateral L5 spondylosis.  An examiner found 
suprapatellar edema, popping and grating with flexion of the 
right knee and laxity with medial and lateral stress.  The 
assessment was severe degenerative arthritis of the right 
knee with instability and chronic pain.  The veteran was 
taking Vistaril and the 25-milligram dosage was increased to 
50 milligram.  A knee brace was recommended.  The examiner 
also noted trouble sleeping due to the right knee, limping, 
and weather related exacerbation. 

As noted in the Introduction, in September 1994, the RO 
denied a claim for an increased rating for the right knee and 
continued the 30 percent rating under Diagnostic Code 5257 on 
the basis of limitation of motion and meniscectomy with 
arthritis.

In July 1995, the veteran testified before an RO hearing 
officer that he had knee pain emanating from both sides of 
the knee and into the back.  He reported that the knee could 
give out at any time and that it filled with fluid 
occasionally.  He reported weather-related symptoms such as 
swelling 2 or 3 times a month.  He estimated that he had lost 
at least 30 days of work in the past year because of the 
right knee.  He reported that when the right knee swelled, it 
would get roughly twice its normal size and remain in that 
condition for 3 to 5 days.  He said that the only way he 
could reduce the swelling was to stay off the knee.  He 
reported that his physician told him that there were three 
different compartments in the knee and that each of them was 
bad and that knee replacement or fusion was necessary.  He 
reported that the knee popped out and that fluid was drained 
from the knee occasionally, but not in the recent 4 or 5 
years.  He testified that the knee affected his sleep.  He 
said that as a painter he frequently climbed ladders and had 
problems bending, squatting and working on his knees.  He 
said that he received steroid injections approximately every 
three months but wanted to discontinue the shots because they 
did not help.  He also estimated he could bend his leg only 
about 25 to 30 degrees without feeling pain.  A complete 
transcript is of record.

At the RO hearing, the veteran also submitted recent 
outpatient treatment reports documenting current right knee 
symptoms.  According to these records, the veteran had been 
issued a sport brace and special pillow for the right knee 
and had been referred to a staff psychiatrist for additional 
therapy.

According to an August 1995 VA joints examination report, the 
veteran reported chronic right knee pain and frequent 
popping, grinding, swelling and giving out of the joint.  The 
examiner noted that the chronic right knee condition caused 
functional limitation and difficulty squatting and kneeling 
and prevented any running.  The veteran could walk less than 
3 or 4 blocks, had difficulty going up and down steps and had 
chronic low back pain.  The examiner noted that the veteran 
currently worked for Hershey Foods Candy section, which 
required standing and lifting heavy loads and repeated 
bending over, which caused additional knee and low back pain.  
The veteran stopped taking his pain pills because he had 
received an injection and was currently awaiting a 
prescription for a painkiller.  The examiner noted that the 
veteran was currently wearing a right knee brace and walked 
with an antalgic gait.  The examiner noted well-healed 
surgical scars throughout the right knee and diffuse 
tenderness, especially the medial and tibial condyle region 
of the knee.  There was diffuse muscle wasting throughout the 
right lower extremity, which was one inch smaller in 
circumference at the distal thigh and one inch smaller in 
circumference at the mid-leg on the right when compared to 
the left.  Muscle flabbiness on the right was also noted.  
15 degrees of valgus deformity with flexion position of the 
right knee and occasional crepitation was noted.  The veteran 
could flex the right knee painlessly to 60 degrees of flexion 
and to 15 degrees from full extension.  Apley's test was 
positive in patella compression tenderness.  Muscle strength 
of the right knee extensors and flexors was 4/5.  The 
examiner noted that an April 1995 right knee X-ray showed 
extensive degenerative joint disease and probable 
superimposed synovial arthrochrondromatosis.  The assessments 
were residuals from traumatic internal derangement of the 
right knee joint with multiple surgical corrections, and 
traumatic severe degenerative joint disease; consider total 
knee replacement; and, chronic strain of the lumbar spine 
secondary to a right knee chronic condition and bilateral 
spondylosis at L5.  

In December 1995, the veteran reported that he currently took 
acetaminophen, Cyclobenzaprine, and Nabumetone, which did not 
seem to have any effect.  He said that his next option was a 
total knee replacement and that severe right knee pain 
hampered his job as a custodial worker, interfered with 
sleeping, and restricted him from doing home repairs.  

In May 1996, the RO received additional VA outpatient 
treatment reports from Lebanon VA Medical Center.  An October 
1995 report reflected knee range of motion from minus 
5 degrees to plus 90 degrees with mild effusion and one-plus 
medial collateral ligament laxity.  

In June 1996, the RO received additional inpatient and 
outpatient treatment reports.  According to these reports, 
the veteran underwent an arthroscopy of the left knee in May 
1996.  A June 1996 orthopedic summary notes right knee Grade 
V chondromalacia patella, medial compartment synovitis.

Additional outpatient treatment reports were received in July 
1996.  These note continued right knee pain, the veteran's 
interest in a total right knee replacement, and an increase 
in left knee pain noted by the examiner to be probably due to 
gait disturbance caused by right knee injury.

The veteran underwent VA hospitalization on January 28, 1997.  
The VA hospital report indicates that the veteran underwent a 
total right knee replacement.  The diagnoses were dysfunction 
in ambulation and activities of daily living secondary to 
degenerative joint disease of the right knee with status post 
right below-knee arthroplasty; history of right knee ligament 
tear, status post open debridement times three on the right 
knee; and, postoperative anemia.

In June 1997, the veteran reported problems obtaining post 
surgical therapy and that he currently had very restricted 
range of motion of the right knee.  His recent X-rays showed 
a lot of bone spurs in the right knee area that hindered knee 
movement.  He noted that currently, four months after 
surgery, his right knee was considerably worse than prior to 
surgery and that he could not perform his custodial job or 
any other manual labor.  

In another June 1997 statement, the veteran reported that he 
would not be able to return to work prior to October 1997.  
He submitted recent VA outpatient treatment records and also 
a May 1997 VA hip examination report that reflected some 
right knee findings.  In the May 1997 hip report, the 
examiner noted some loss of right leg strength and diminished 
sensation below the right knee.  The right knee range of 
motion was to 40 degrees of flexion and to 20 degrees of 
extension.  The examiner explained that the veteran could 
flex the right lower leg in an arc between 20 and 40 degrees 
of flexion.  The examiner noted that passive range of motion 
was no greater without a great deal of pain.  The examiner 
felt it possible that the right knee condition caused bio-
mechanical changes in his left lower extremity and lumbar 
spine resulting in mild to moderate symptoms in those areas.  
The examiner noted that overall the right knee disability 
exhibited marked limitation of motion causing difficulty 
ambulating, climbing stairs, limited the veteran's ability to 
sit or stand for prolonged periods of time, and precluded 
employment in any manual labor position.  The examiner 
recommended further evaluation upon completion of maximum 
physical therapy.

In July 1997, the RO assigned a 100 percent convalescent 
rating effective January 28, 1997, and a 30 percent rating 
effective April 1, 1998.  The RO also established secondary 
service connection for a left knee condition and granted an 
evaluation of 10 percent effective March 1996 and 100 percent 
effective May 1996.  The rating decision also assigned a 
20 percent rating, effective March 1994, for the previously 
service connected lumbar strain .  The RO also determined 
that a claim for service connection for a left hip condition 
was not well grounded. 

In August 1997, the RO received additional VA treatment 
reports dated in 1997, which note continued back and knee 
problems.  An outpatient treatment report dated in June 1997 
reflects that the veteran said he was seen in Philadelphia VA 
one month earlier for his right knee and was told that he 
could not return to his custodial job.  The examiner 
recommended arthrotomy and manipulation.  Range of motion of 
the right knee was to 50 degrees.  

In August 1997, the veteran also submitted a letter from his 
employer indicating that he had been terminated from his job 
because he had been unable to return to work from an approved 
absence for sick leave.  His termination was effective July 
30, 1997.

In August 1997, the veteran submitted a claim for service 
connection for a neck problem secondary to his back and his 
right knee.  He also reported that the right knee was locked 
"in an extremely unfavorable flexion" and that VA wanted to 
operate on it again. 

In November 1997, the veteran applied for housebound benefits 
and for a total disability rating due to unemployability of 
the individual (TDIU).  He reported that he was not able to 
work and that he had lost his recent job because of his knees 
and was unable to continue vocational rehabilitation because 
of his knees and his back.  He reported that he could not 
walk more than a city block, nor could he sit for more than 
15 minutes or stand for more than 5 to 10 minutes.  He also 
requested secondary service connection for high blood 
pressure and for stress.  He requested that he be reexamined. 

According to a January 1998 VA joints examination report, the 
veteran suffered from constant pain exacerbated by prolonged 
activity.  He also experienced knee pain while sleeping.  He 
reported intermittent tingling of both lower extremities and 
lumbar back pain.  He had chronic decreased sensation 
throughout the right lower extremity.  The examiner reported 
quadriceps atrophy secondary to the right knee and noted that 
the veteran ambulated with an antalgic gait on the right.  
The right knee was fixed in flexion, which made it relatively 
short compared to the other lower extremity.  The examiner 
further explained that the right knee was essentially 
ankylosed in 15-degree flexion contracture with maximum 
flexion to 30 degrees.  The arc of motion was painful 
throughout the 15-degree range.  There was no ligamentous 
instability.  Motor examination was graded 5/5 throughout the 
bilateral lower extremities.  Sensory examination was intact 
to light touch in all dermatome distributions of the lower 
extremity.  X-rays of the right knee showed multiple 
osteophytes posteriorly that were not removed at the time of 
the surgery.  X-rays of the left knee were essentially 
normal.  The examiner found the right knee to be "quite 
debilitating."  The examiner linked lumbar spine complaints 
to the inability to use the right knee.  Mild spinal 
degenerative changes and muscle spasm on the right were 
attributed to the right knee condition.

The RO received additional VA outpatient treatment reports 
dated in 1997 and 1998 that reflect continuing right knee 
symptoms.  A June 1997 report notes that the veteran had been 
told that he could not return to custodial work.  A December 
1997 report reflects that the veteran discussed options on 
back treatment and notes that he was housebound.  A March 
1998 report notes poor results from total knee arthroplasty.  
The right knee range of motion was approximately 15 to 
50 degrees.  Right hip problems were also noted.  The 
examiner noted that the veteran was not gainfully employable, 
indefinitely.  

In March 1998, Paul R. Hetrick, D.C., opined that the 
veteran's altered gait due to the unfortunate results of TKA 
had caused additional significant stress to the lumbar spine 
and sacroiliac joints.

According to a March 1998 letter to the RO from a firm called 
"Social and Economic Networking Consulting Agency," the 
veteran's claim for an increased rating for the right knee 
should be based on medical evidence contained in that letter, 
which summarizes the favorable evidence of record.  The 
remainder of the letter concerns other claims that are not on 
appeal. 

The RO also received additional VA outpatient treatment 
reports noting an April 1998 right knee X-ray impression of 
anatomical alignment of the prosthetic components on the 
right.  An April 1998 orthopedic note reflects that right 
knee range of motion was from 30 to 20 degrees and painful 
and that an X-ray showed probable fibula base loosening.

According to an April 1998 rating decision, the RO assigned a 
60 percent rating for total right knee replacement under 
Diagnostic Code 5055 effective from April 1, 1998.  The 
60 percent rating was assigned on the basis of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  According to another April 1998 
rating decision, entitlement to a total rating for individual 
unemployability was granted effective April 1, 1998.  The RO 
determined that the veteran was unable to secure or follow a 
substantial occupation as a result of service-connected 
disabilities. 

According to an August 1998 VA examination report, the 
veteran related his right hip complaints to his right knee.  
The examiner noted that the veteran walked with a right 
stiff-legged gait.  Ascending and descending stairs was done 
with difficulty.  Range of motion of the right knee was from 
full extension to 45 degrees of flexion.  The examiner felt 
that the veteran's right hip pain was secondary to greater 
trochanter bursitis which was most likely attributable to 
gait alteration secondary to the right knee condition.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation.  See38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5165.  Under Diagnostic Code 5163, amputation 
of the leg, not improvable by prosthesis controlled by 
natural knee action warrants a 60 percent rating.

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, and limitation of motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (August 14, 1998).

If the manifestations of a service-connected disability 
cannot be separated from the manifestations of a non-service-
connected disability, all manifestations must be attributed 
to the service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).

The veteran's service-connected right knee was rated 30 
percent disabling for the period prior to January 28, 1997 
and 60 percent disabling for the period beginning on April 1, 
1998.  Therefore, the Board must consider each appeal period 
separately to determine whether there is a basis for any 
higher rating during either appeal period.  The right knee 
was rated 100 percent from January 28, 1997 to April 1, 1998, 
due to convalescence from total knee replacement.  Because 
the veteran received the maximum rating during that period, 
it need not be considered in this appeal. 

A.  Prior to January 28, 1997

Prior to January 28, 1997, the veteran's service-connected 
right knee was manifested by severe ligament laxity and 
instability with patellar crepitus and tenderness, and 15 
degrees of valgus deformity in flexion.  X-rays showed severe 
degenerative arthritis.  Occasional swelling, pain on motion, 
restricted range of motion from 60 degrees of flexion to 15 
degrees of extension, muscle weakness caused additional 
functional impairment.

The veteran has not reported any scar tenderness or other 
impairment due to right knee surgical scars.  

Other impairment such as back, hip, neck, and left knee 
disorders secondary to the right knee have been assigned 
separate diagnostic codes and are not considered in this 
appeal.

The right knee disability was rated at the maximum rating 
available under Diagnostic Code 5257; however, the Board must 
determine whether there is a basis to assign a higher rating 
under some other code and/or whether a separate rating may be 
assigned for other symptoms.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (1999).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1999). 

In addition to instability of the knee, the veteran had 
severe right knee degenerative arthritis shown by X-ray with 
accompanying limitation of motion.  Range of motion during 
the earlier appeal period varied from as great as plus 90 to 
minus 5 degrees (in flexion and extension, respectively) to 
as little as plus 60 to plus 15 degrees (in flexion and 
extension, respectively).  The rating already assigned under 
Diagnostic Code 5257 is based on instability of the knee 
rather than limitation of motion.  Because the veteran has 
arthritis of the knee, the Board must consider a separate 
rating for limitation of motion of the right knee.  
VAOPGCPREC 9-98 (August 14, 1998).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (1999).  

Comparing the right knee's range of motion in flexion to the 
criteria of Diagnostic Code 5260, the Board finds that the 
criteria for a compensable rating for limitation of flexion 
are not met, even considering the worst range of motion 
shown, i.e., flexion limited to 60 degrees.  However, the 
tenets of Diagnostic Code 5003 require that where the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint.  Thus, the right knee qualifies for a 10 percent 
rating for limitation of flexion under Diagnostic Code 5260.

Comparing the right knee's range of motion in extension to 
the criteria of Diagnostic Code 5261, the evidence reflects 
that the knee will not extent beyond 15 degrees from full 
extension.  This clearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5261.  

Diagnostic Codes 5260 and 5261 are each based on limitation 
of motion of the knee; therefore, only one of them should be 
applied in order to avoid violating the rule against 
pyramiding contained at 38 C.F.R. § 4.14.  Therefore, a 20 
percent rating under Diagnostic Code 5261 should be applied. 

Because a separate rating for symptomatic knee scars could be 
assigned, the Board must consider this point.  The evidence 
of record reflects multiple right knee surgeries; however 
there has been no complaint of tenderness or other impairment 
attributed to the surgical scars.  Thus, a rating under 
Diagnostic Code 7803, 7804, or 7805 is not for application.  
In addition to a separate rating for scars, an alternate 
rating for ankylosis is potentially available.  Diagnostic 
Code 5256 can warrant ratings as high as 60 percent for 
ankylosis; however, ankylosis was not shown during the 
earlier time period.

The Board must consider the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra, to determine whether any 
additional impairment due to such factors as functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint would, in effect, approximate the 
criteria for a rating higher than that assigned for 
limitation of motion.  In this case, there is evidence of 
pain on use as reported by the veteran, weakness as shown by 
a medical notation of 4/5 muscle strength in the extensor and 
flexor muscles of the right leg, and swelling as shown by the 
need for occasional aspiration of fluid from the knee.  In 
addition, the veteran reported difficulty negotiating stairs, 
difficulty sleeping, and problems working.  To warrant a 
higher rating for these symptoms, the evidence must show that 
the additional functional impairment approximates limitation 
of extension to 20 degrees or more.  In light of the 
foregoing, and explicitly considering the impact of pain, the 
Board finds that the criteria for the next higher rating for 
limitation of extension of the right leg are approximated.  
Thus, a 30 percent rating for right knee limitation of motion 
is warranted.  DeLuca, Johnson, supra.  

Overall, for the period prior to January 28, 1997, the 
service-connected right knee symptoms warrant a 30 percent 
rating for severe knee impairment and a 30 percent rating for 
limitation of motion.  Combining these rating does not exceed 
the rating for amputation of the lower extremity at the knee 
or thigh level.  Service connection is also in effect for the 
right hip and a 10 percent rating has been assigned.  
Combining the above ratings with the right hip rating does 
not exceed the rating for amputation at the hip level.  

B.  From April 1, 1998

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated be rated by analogy 
to diagnostic codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (1999).

The veteran underwent a total knee replacement on January 28, 
1997.  A 100 percent rating was assigned for the requisite 
period.  From April 1, 1998, the veteran's service-connected 
right knee symptoms have been manifested by near complete 
ankylosis, with movement possible only from 20 to 30 degrees 
of flexion, to as much as an arc ranging from full flexion to 
45 degrees of extension.  Painful motion as well as probable 
fibula base loosening has been shown.  Because the veteran 
now has an artificial right knee joint, a separate rating for 
arthritis of this joint is not warranted and the provisions 
of VAOPGCPREC 23-97 are not for application, as there is no 
longer any arthritis shown in the knee joint. 

The RO has assigned a 60 percent evaluation for total knee 
replacement under Diagnostic Code 5055 effective from April 
1, 1998.  This is the highest rating available under 
Diagnostic Code 5055.  Moreover, there does not appear to be 
a related Diagnostic Code that offers a rating higher than 60 
percent.  Other impairment such as back, hip, neck, and left 
knee disorders secondary to the right knee have been service-
connected and assigned separate diagnostic codes and are not 
considered in this appeal.  Under some circumstances, the 
Board could consider whether a separate rating should be 
applied for separate knee symptoms; however, in this case the 
60 percent rating already assigned equals the maximum 
available rating under Diagnostic Code 5163 for amputation of 
the leg.  Thus, no higher rating can be assigned due to the 
amputation rule.  38 C.F.R. § 4.68.

An exception to the amputation rule is found under Diagnostic 
Code 7804.  Where scars are shown to be tender, the scar 
rating can exceed the amputation rule.  Although the evidence 
also indicates that the veteran has multiple scars associated 
with the right knee surgeries, the veteran has not claimed 
that these scars are symptomatic.  The Board finds that a 
separate compensable evaluation for the scars is not 
warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

After consideration of all the evidence, the Board finds that 
the 60 percent rating for the veteran's right knee disability 
best represents his disability picture.  The preponderance of 
the evidence is against the claim for a rating in excess of 
60 percent for right knee total arthroplasty.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claim for a rating higher 
than 60 percent for the right knee for the period beginning 
on April 1998 is denied.  


ORDER

1.  Entitlement to an increased evaluation for service-
connected right knee impairment, rated 30 percent disabling 
for the period prior to January 28, 1997, is denied.

2.  Entitlement to a separate 30 percent evaluation for 
service-connected right knee limitation of motion is granted 
for the period prior to January 28, 1997, subject to the laws 
and regulations concerning the payment of monetary benefits. 

3.  Entitlement to a rating higher than 60 percent for total 
right knee replacement effective from April 1, 1998 is 
denied.



REMAND

As noted in the introduction to this decision, in a May 2000 
rating decision, the RO denied entitlement to an effective 
date earlier than April 1, 1998, for the 60 percent rating 
for the service-connected right knee.  In August 2000 the 
veteran's representative submitted a written presentation 
arguing for entitlement to an earlier effective date for the 
60 percent rating.  The Board construes this as a notice of 
disagreement to the May 2000 rating decision.  The claims 
file does not reflect that a statement of the case has been 
issued concerning that issue.  

The Court has held that an unprocessed notice of disagreement 
should be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

The RO should issue a statement of the 
case concerning the claim for an earlier 
effective date for a 60 percent rating 
for the right knee.  The veteran should 
be informed that, under 38 C.F.R. 
§ 20.302 (1999), he has the later of one 
year from the date of mailing of the May 
2000 rating decision or 60 days from the 
date of mailing of the statement of the 
case to file a substantive appeal or a 
request for an extension of time to do 
so.  Thereafter, if and only if a 
substantive appeal has been filed, the 
case should be returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

